Plaintiff appeals from the verdict of a jury rendered in the Rensselaer County Court on the sole grounds of inadequacy of the damages. Plaintiff, 17 years old, while riding as a passenger in an automobile on August 24, 1958, sustained personal injuries, primarily to her back. The medical testimony offered by the plaintiff was undisputed. The doctor testified she lost four days from her work and had some partial disability for several weeks thereafter. He also suggested there might be some further difficulty. After hearing this and additional testimony, the jury returned a verdict in favor of the infant plaintiff passenger for $500 and in the derivative action $144.74, the amount of special damages. While it might be speculated that some other jury might have been more liberal in assessing damages, the test is whether the amount, either excessive or inadequate, is such as to shock the conscience of the court. A motion was made before the Judge who tried the case and was denied. Under the circumstances, we *864can see no fair basis for interfering with his discretion. (Málaspina v. Gilbert, 9 A D 2d 842.) Judgment unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.